United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lorain, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0365
Issued: April 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 7, 2016 appellant, through counsel, filed a timely appeal from an
October 24, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than seven percent permanent impairment of the
right upper extremity, for which he previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 9, 2012 appellant, then a 54-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his right shoulder when he tripped on a
curb and fell to the ground. He stopped work on January 9, 2012. OWCP accepted the claim for
a sprain of the right shoulder and upper arm and a right rotator cuff tear. It paid appellant
compensation for total disability beginning February 24, 2012.
On March 27, 2012 appellant underwent a right rotator cuff repair with subacromial
decompression and debridement at the glenohumeral joint, labrum, biceps, and rotator cuff. He
returned to work full time with restrictions on December 12, 2013.
Appellant, on November 18, 2014, filed a claim for a schedule award (Form CA-7). By
letter dated December 5, 2014, OWCP requested that he submit a report from his attending
physician addressing the extent of any employment-related permanent impairment in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (hereinafter A.M.A., Guides).3
By decision dated March 23, 2015, OWCP denied appellant’s schedule award claim. It
noted that he had not submitted an impairment evaluation as requested.
On March 30, 2015 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative.
In a March 31, 2015 impairment evaluation, Dr. Catherine Watkins Campbell, Boardcertified in family practice, discussed appellant’s history of injury and reviewed his functional
status questionnaire. On examination, she found tenderness at the acromioclavicular joint and
anterior glenohumeral and 4/5 muscle strength of the shoulder possibly related to pain.
Dr. Watkins Campbell measured range of motion (ROM) of the right shoulder three times.
Referencing the sixth edition of the A.M.A., Guides, and utilizing the ROM methodology, she
opined that appellant had 20 percent permanent impairment of the right upper extremity.
An OWCP medical adviser reviewed the report from Dr. Watkins Campbell on June 25,
2015 and disagreed with her use of the ROM method as it was a “less preferred” method of
rating impairment under the A.M.A., Guides. He further determined that, under Table 15-34 on
page 475, appellant had 10 percent rather than 20 percent permanent impairment of the right
upper extremity due to loss of motion. Utilizing the diagnosis-based impairment (DBI) method,
the medical adviser identified the diagnosis as a class 1 full-thickness rotator cuff tear with
residual dysfunction using Table 15-5 on page 403, which yielded a default value of five percent.
He applied grade modifiers and concluded that appellant had seven percent permanent
impairment of the right upper extremity.
By decision dated December 2, 2015, OWCP granted appellant a schedule award for
seven percent permanent impairment of the right upper extremity. The period of the award ran
for 21.84 weeks from January 22 to June 23, 2015.
3

A.M.A., Guides (6th ed. 2009).

2

Appellant, through counsel, on December 8, 2015 requested a telephone hearing. At the
telephone hearing, held on August 9, 2016, he argued that ROM was a valid basis for a schedule
award rating.
In a decision dated October 24, 2016, OWCP’s hearing representative affirmed the
December 2, 2015 decision. She found that the opinion of OWCP’s medical adviser constituted
the weight of the evidence and established that appellant had no more than seven percent
permanent impairment of the right upper extremity.
On appeal counsel argues that the A.M.A., Guides provide that the evaluator should use
the method that provides the maximum impairment rating. He cites T.H.4 in support of his
request to remand the case.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.6 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,

4

T.H., Docket No. 14-0943 (issued November 25, 2016).

5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
7

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).

3

Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
ANALYSIS
The issue on appeal is whether appellant has more than seven percent permanent
impairment of the right upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.10
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.11 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.12
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the October 24, 2016
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

9

Isidoro Rivera, 12 ECAB 348 (1961).

10

Supra note 4.

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

12

Supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

